Wells, J.
As to any articles that were attached by the defendant, and not returned upon the dissolution of the attachment, the jury were rightly instructed that the defendant would be liable for their value in this action. As to any other articles that went into the possession of the defendant with the boat, he was a mere gratuitous bailee thereof. His possession of them was not tortious, as it resulted incidentally from the attachment of the boat. It was from the plaintiff’s own choice or neglect that they were left with the boat in the hands of the officer. He can hold the officer, therefore, to no higher degree of responsibility and to no other responsibility than that of a bailee without hire. As we understand the instructions of the court below, they were adapted to this view of the plaintiff’s rights, and properly presented the principles of law applicable to the facts. If the plaintiff has suffered any grievance, it was at the hands of the jury, and not of the court. Exceptions overruled.